DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/09/2020, 09/09/2020, 09/08/2020 and 09/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PAP 2010/0246755 A1) in view of Elenbass (US PAP 2012/0176406 A1) and Yamazaki et al. (JP 2008-167804).
           With respect to claims 1 and 12, Suzuki et al. teach an X-ray CT scanner (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106) performing X-ray CT imaging of an imaging region in a subject (50) to generate an X-ray imaging information of the imaging region by detecting an X-ray cone beam irradiated from an X-ray generator (11) with an X-ray detector (21), the X-ray CT scanner comprising (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106): 

    PNG
    media_image1.png
    582
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    805
    440
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    849
    435
    media_image3.png
    Greyscale
a supporter (30) locating the X-ray generator (11) and the X-ray detector (21) such that the X-ray generator (11) and the X-ray detector (21) face each other while having the subject (50) therebetween (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106); an offset mechanism (XY table (65) in Figs. 3-4B) relatively moving an irradiation direction of the X-ray cone beam irradiated from the X-ray generator (11), with respect to a center of the imaging region such that the irradiation direction is offset from the center of the imaging region in a reference plane vertical to an imaging central axis of the imaging region (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106);

    PNG
    media_image4.png
    617
    533
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    639
    529
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    652
    510
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    474
    759
    media_image7.png
    Greyscale

an axial direction changing mechanism (60) changing as the imaging region from a first imaging region to which the X-ray CT imaging is executed first by the X-ray generator (11) and the X-ray detector (21) to a second imaging region to which the X-ray CT imaging is executed after the first imaging region in an axial direction of the imaging central axis (see Figs. 1-2B), the imaging region comprising the first imaging region and the second imaging region (paragraphs 0076 and 0077); an imaging controller (67’) controlling the X-ray CT imaging to revolve the supporter (30) with respect to the subject to generate the X-ray imaging information (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106); the X-ray CT scanner being configured to be capable of executing: control on offset CT imaging of controlling the offset mechanism such that the X-ray cone beam is always directed toward a part of the imaging region throughout the imaging (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
          Suzuki et al. teach various image generating/reconstructing/analysis capabilities but fails to explicitly teach an image information generator generating stitch image information acquired as a result of joining first X-ray imaging information on the first imaging region and second X-ray imaging information on the second imaging region in the axial direction, the first X-ray imaging information and the second X-ray imaging information partially overlapping each other in the axial direction and that CT scanner is configured to control on the axial direction changing mechanism to generate the first X-ray imaging information and the second X-ray imaging information partially overlapping each other in the axial direction, and at least one of the first X-ray imaging information and the second X-ray imaging information being offset CT imaging information acquired by the offset CT imaging. 
           Elenbass discloses an X-ray CT scanner (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0062, 0076 and 0079) and explicitly teaches an image information generator (14) 
    PNG
    media_image8.png
    535
    378
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    368
    598
    media_image9.png
    Greyscale

generating stitch image information acquired as a result of joining first X-ray imaging information on the first imaging region and second X-ray imaging information on the second imaging region in the axial direction, the first X-ray imaging information and the second X-ray imaging information partially overlapping each other in the axial direction (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0062, 0076 and 0079) providing user with the capabilities to generate a composite medical view combining at least first and second image data for generating a composite medical image while providing improved perceptibility and enhancing the use of acquired image data (see paragraphs 0001 and 0003-0015).
          Another relevant prior art, Yamazaki et al. discloses an X-ray CT apparatus (see Figs. 1-7; paragraphs 0055-0059) and explicitly teach an X-ray CT scanner (15) being configured to control  (see main controller (31)) on the axial direction changing 
    PNG
    media_image10.png
    294
    718
    media_image10.png
    Greyscale
mechanism to generate the first X-ray imaging information and the second X-ray imaging information partially overlapping each other in the axial direction, and at least one of the first X-ray imaging information and the second X-ray imaging information being offset CT imaging information acquired by the offset CT imaging (see abstract; Figs. 1-7; paragraphs 0055-0059) providing user with the capabilities to simultaneously achieve image quality improvement, the reduction of the occurrence frequency of artifacts and the reduction of exposure of patients in an X-ray CT apparatus.
           Suzuki et al., Elenbass and Yamazaki et al. disclose related apparatuses for imaging using X-ray CT scanners.  
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the image information generator generating stitch image information acquired as a result of joining first X-ray imaging information on the first imaging region and second X-ray imaging information on the second imaging region in the axial direction as suggested by Elenbass and provide control on the axial direction changing mechanism to generate the first X-ray imaging information and the second X-ray imaging information partially overlapping each other in the axial direction, and at least one of the first X-ray imaging information and the second X-ray imaging information being offset CT imaging information acquired by the offset CT imaging as suggested by Yamazaki et al. in the apparatus of Suzuki et al., since such a modification would provide user with the capabilities to generate the composite medical view combining at least first and second image data for generating a composite medical image while providing improved perceptibility and enhancing the use of acquired image data while simultaneously achieve image quality improvement, the reduction of the occurrence frequency of artifacts and the reduction of exposure of patients in the X-ray CT apparatus.
           It would have been obvious to treat Suzuki et al., Elenbass and Yamazaki et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 12 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

             With respect to claim 2, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, the offset mechanism including a rotation center moving mechanism moving a revolution center of the supporter in a circular track about a central axis of the imaging region in the reference plane (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
          With respect to claim 3, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass ((see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, the axial direction changing mechanism being configured to move at least one of the supporter and the subject in a revolution center direction along a revolution axis center of the supporter with respect to the other of the supporter and the subject (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
          With respect to claim 6, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, the imaging controller including an adjustment controller adjusting an overlapping amount of the first imaging region and the second imaging region (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106).
         With respect to claim 7, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, an imaging mode in which the center of the imaging region matches a revolution center of the supporter during revolution and the X-ray cone beam always passing the entirety of the imaging region on the reference plane throughout the imaging being a normal imaging mode, an imaging mode in which the offset CT imaging is performed being an offset imaging mode (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106), an imaging mode in which at least one offset CT imaging information and an X-ray imaging information of an imaging region that is different from the imaging region to which the X-ray CT imaging is executed for the offset CT imaging information are combined and integrated being an offset stitch imaging mode, and the X-ray CT scanner including an imaging mode selector selecting any one of these imaging modes (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106).
          With respect to claim 8, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, including a display displaying a stitch image based on the stitch image information generated by the image information generator (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106).
        With respect to claim 9, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, including: a determiner determining whether the X-ray CT imaging of the imaging region changed in the axial direction under the control of the axial direction changing mechanism is possible or not; and a notifier performing notification based on determination results of the determiner (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
          With respect to claim 10, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, the imaging controller executing continuously first imaging control of controlling the X-ray CT imaging of the first imaging region and second imaging control of controlling the X-ray CT imaging of the second imaging region (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
           With respect to claim 11, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1, including (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106): an X-ray restrictor forming the X-ray cone beam directed toward the imaging region; an imaging mechanism driver revolving the supporter around the subject; and a panorama imaging controller controlling at least the X-ray restrictor and the imaging mechanism driver, a direction perpendicular to the axial direction being a lateral direction, the X-ray restrictor including a lateral direction X-ray blocker blocking an irradiation range in the lateral direction of the X-ray cone beam to the imaging region such that the X-ray cone beam is allowed to be changed to an X-ray thin beam (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106), and the panorama imaging controller being configured to direct the X-ray thin beam formed by changing a restriction range restricted by the X-ray restrictor, to revolve the supporter, thus to control the imaging mechanism driver such that the directed X-ray thin beam forms a panorama X-ray imaging track locus, and to perform a panorama imaging with the X-ray thin beam (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
           With respect to claim 13, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray image processor according to claim 12, the first X-ray imaging information and the second X-ray imaging information, based on which the stitch imaging information is generated, each consisting of the offset CT imaging information, and a distance of offset from a center of the imaging region a reference plane vertical to the imaging central axis in each of said first and second X-ray imaging information is different from other (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
           With respect to claim 14, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray image processor according to claim 12, one of the first X-ray imaging information or the second X-ray imaging information, based on which the stitch imaging information is generated, consisting of X-ray imaging information on an imaging region having a radius, on a reference plane, different from that of an imaging region of other X-ray imaging information (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
           With respect to claim 15, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray image processor according to claim 12, an overlapping portion, in the stitch image information, of the first X-ray imaging information and the second X-ray imaging information joined with each other being averaged (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
            With respect to claim 16, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray image processor according to claim 12, including an X-ray image generator generating, based on the first X-ray imaging information and the second X-ray imaging information, an X-ray image of each of the imaging regions (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 
          With respect to claim 17, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Figs. 1 and 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach an X-ray image display, comprising: the X-ray image processor according to claim 12; and an image display displaying a stitch image generated based on the stitch image information generated by the image information generator (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064 and 0089-0106). 

          6.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PAP 2010/0246755 A1) in view of Elenbass (US PAP 2012/0176406 A1) and Yamazaki et al. (JP 2008-167804) as applied to claim 3 above, and further in view of Hyttinen (US Patent 5,016,264).
          With respect to claim 4, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Fig. 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 3 but fails to explicitly mention that the axial direction changing mechanism changing the position of the supporter in a direction away from the subject after the X-ray CT imaging of the first imaging region is performed. 
          Hyttinen discloses an X-ray imaging scanner (column 1, line 65 – column 2, line 65; Figs. 1-4) and explicitly teaches that the axial direction changing mechanism changing the position of the supporter in a direction away from the subject after the X-ray imaging of the first imaging region is performed (column 1, line 65 – column 2, line 65; Fig. 1-4)

    PNG
    media_image11.png
    829
    573
    media_image11.png
    Greyscale
 in order to make possible that there will be no barriers to visibility or working between patient and operator as a patient steps into the imaging apparatus, during the positioning of a patient, and as a patient steps out after the imaging.
          Suzuki et al., Elenbass, Yamazaki et al. and Hyttinen disclose related methods/apparatuses for the X-ray imaging.  
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the axial direction changing mechanism changing the position of the supporter in a direction away from the subject after the X-ray imaging of the first imaging region is performed as suggested by Hyttinen in the apparatus of Suzuki et al. as modified by Elenbass and Yamazaki et al., since such a modification would provide user with the capabilities to make possible that there will be no barriers to visibility or working between patient and operator as a patient steps into the imaging apparatus, during the positioning of a patient, and as a patient steps out after the imaging.
           It would have been obvious to treat Suzuki et al., Elenbass, Yamazaki et al. and Hyttinen as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 4 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art.

           7.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PAP 2010/0246755 A1) in view of Elenbass (US PAP 2012/0176406 A1) and Yamazaki et al. (JP 2008-167804) as applied to claim 1 above, and further in view of Yoshikawa et al. (US PAP 2014/0126687 A1).
          With respect to claim 5, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Fig. 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray CT scanner according to claim 1 but fail to explicitly teach that the axial direction changing mechanism including an axial direction irradiation angle adjusting mechanism changing the irradiation direction of the X-ray cone beam in the axial direction with respect to the supporter.
           Yoshikawa et al. teaches an X-ray imaging scanner (see abstract; Figs. 15 and 16; paragraphs 0183-0205) and explicitly teach that the axial direction changing mechanism

    PNG
    media_image12.png
    500
    348
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    521
    346
    media_image13.png
    Greyscale
 including an axial direction irradiation angle adjusting mechanism changing the irradiation direction of the X-ray cone beam in the axial direction with respect to the supporter (see abstract; Figs. 15 and 16; paragraphs 0183-0205) in order to change irradiation direction without disturbing the patient (see paragraph 0021). 
          Suzuki et al., Elenbass, Yamazaki et al. and Yoshikawa et al. disclose related methods/apparatuses for X-ray imaging.  
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the axial direction changing mechanism including an axial direction irradiation angle adjusting mechanism changing the irradiation direction of the X-ray cone beam in the axial direction with respect to the supporter as suggested by Yoshikawa et al. in the apparatus of Suzuki et al. as modified by Elenbass and Yamazaki et al., since such a modification would provide user with the capabilities to change irradiation direction without disturbing the patient.
           It would have been obvious to treat Suzuki et al. as Elenbass and Yamazaki et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 5 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art.

           8.      Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PAP 2010/0246755 A1) in view of Elenbass (US PAP 2012/0176406 A1) and Yamazaki et al. (JP 2008-167804) as applied to claim 17 above, and further in view of Sadakane et al. (JP 2011-217947).
          With respect to claim 18, Suzuki et al. (see abstract; Figs. 1-4 and 19-22; paragraphs 0051-0064, 0089-0106) as modified by Elenbass (see abstract; Fig. 17; paragraphs 0008, 0023, 0076 and 0079) and Yamazaki et al. (see abstract; Figs. 1-7; paragraphs 0018-0076) teach the X-ray image display according to claim 17 but fail to explicitly teach a designation operation interface designating desired position on three dimensional axes perpendicular to each other on the image display; and a sectional image information processor generating sectional image information corresponding the position designated by the designation operation interface (see abstract; Fig. 5 and paragraphs 0076-0089) in order to provide user with the capabilities to enhanced visual interpretation of the object of interest (see SOLUTION below). 

    PNG
    media_image14.png
    675
    874
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    402
    312
    media_image15.png
    Greyscale

          Suzuki et al., Elenbass, Yamazaki et al. and Sadakane et al. disclose related methods/apparatuses for X-ray imaging.  
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the designation operation interface designating desired position on three dimensional axes perpendicular to each other on the image display; and a sectional image information processor generating sectional image information corresponding the position designated by the designation operation interface as suggested by Sadakane et al. in the apparatus of Suzuki et al. as modified by Elenbass and Yamazaki et al., since such a modification would provide user with the enhanced visual interpretation of the object of interest.
           It would have been obvious to treat Suzuki et al., Elenbass Yamazaki et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 18 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art.

Conclusion

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  March 11, 2021